Citation Nr: 1731780	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-13 336	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.  

ORDER

Service connection for left ear hearing loss is granted.  

FINDING OF FACT

By resolving all reasonable doubt in his favor, the evidence of record demonstrates that the Veteran's current left ear hearing loss disability was incurred in or otherwise the result of military service.  

CONCLUSION OF LAW

The criteria for establishing service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This case was initially before the Board in November 2016, at which time the Board awarded service connection for tinnitus and remanded the bilateral hearing loss claim for additional development.  During the pendency of the appeal, in a May 2017 rating decision, the Agency of Original Jurisdiction (AOJ) awarded service connection for right ear hearing loss.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2016); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.
In this case, the Veteran is shown to have a left ear hearing loss disability in the most recent VA audiological examination in December 2016.  See 38 C.F.R. § 3.385.  Additionally, VA and particularly the Board have conceded the Veteran suffered acoustical trauma during his period of service in the November 2016 Board decision; such acoustical trauma has already been the basis of the awards of service connection for right ear hearing loss and tinnitus in this case.  Accordingly, the first two elements of service connection have been met in this case.  

The Veteran's service treatment records do not document any audiometric testing; the Veteran was merely shown to have 15 out of 15 on whisper tests conducted on his pre-induction and separation examinations in July 1957 and February 1960, respectively.  

In the Veteran's September 2016 hearing, he testified that following discharge from service he was a barber for 19 years; he testified that he did not have any occupational noise exposure in that job.  However, he testified in 1979 that he began working a construction job for the Tennessee Valley Authority (TVA), where he worked for approximately 15 years.  The Veteran reported he had some occupational noise exposure during his employment at TVA, although he testified during his hearing that his job at TVA was mainly placing rebar, which was not a noisy job.  

Medical records from TVA demonstrate that an audiogram was obtained prior to the Veteran's employment at TVA in March 1979 which revealed the following results:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
45
45
LEFT
5
0
0
35
30

The Veteran underwent a VA audiological examination in September 2010, during which the audiometric data demonstrated bilateral hearing loss disabilities under 38 C.F.R. § 3.385.  The examiner opined it was less likely than not that the Veteran's military noise exposure caused his hearing loss. 

In December 2016, the Veteran underwent another VA audiological examination, in which he was shown to have a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The examiner opined that the Veteran's left ear hearing loss was not caused by or otherwise the result of military service.  The examiner reiterated this opinion in the April 2017 addendum.  

In the May 2017 rating decision, the AOJ awarded service connection for the right ear hearing loss, purportedly because the 1979 audiogram showed hearing loss as defined by VA regulation, but denied service connection for the left ear hearing loss, as no hearing loss disability as defined by VA regulation was shown on the March 1979 TVA audiogram.  

The Board notes, however, that the Veteran's left ear also demonstrated significant hearing threshold shifts in the March 1979 audiogram; in fact, if a mere 5 more decibels of loss were shown at that time at the 3000 Hz level, a hearing loss disability would have been met at that time.  Regardless, the evidence demonstrates significant hearing thresholds and the only acoustical trauma prior to his TVA job to account for such hearing threshold shifts is the Veteran's military acoustical trauma.  The AOJ awarded the Veteran's right ear hearing loss on the theory that the Veteran's demonstrable hearing loss disability in his right ear in March 1979 necessarily must have been incurred in or otherwise the result of military service.  The Board finds that the same logic for awarding service connection for the right ear hearing loss must also hold for the left ear hearing loss in this case.  

In other words, the Veteran had some level of hearing loss in the left ear in March 1979 although such did not raise to the level of a hearing loss disability under 38 C.F.R. § 3.385.  Regardless of whether there was a hearing loss disability as defined by VA in the left ear in March 1979, however, the same logic for awarding service connection for right ear hearing loss is equally applicable to the left ear hearing loss in this case; that is, the significant hearing loss and threshold shifts shown in the March 1979 audiogram are the result of the Veteran's military acoustical trauma.  

Accordingly, by resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the current left ear hearing loss was incurred in or otherwise the result of military service.  See 38 C.F.R. §§ 3.102, 3.303, 3.385; Hensley, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel

Copy of Decision Sent To:	The American Legion
Department of Veterans Affairs


